In a support proceeding pursuant to article 4 of the Family Court Act, the appeal is from an order of the Family Court, Nassau County, entered September 28, 1976, which modified a prior order of the same court, dated July 21, 1976, by (1) temporarily reducing the amount of support payable thereunder to the amount of $150 per week, (2) providing that such amount be payable through a wage deduction order and (3) directing that *606petitioner collect rent from a tenant. Order modified, on the facts, by reducing the support payments to the amount of $100 per week. As so modified, order affirmed, without costs or disbursements. On this record, the support payments directed to be made by the Family Court were excessive to the extent indicated herein. Hopkins, Acting P. J., Cohalan, Shapiro and Suozzi, JJ., concur.